Citation Nr: 0427669	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the low 
back and hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim for service 
connection for a low back disability.  The veteran testified 
before the undersigned Veterans Law Judge of the Board at a 
hearing held at the RO in July 2004.


REMAND

The veteran has testified credibly that he received an injury 
in service.  He now has a chronic low back syndrome and 
reportedly has developed degenerative joint disease in his 
lumbar spine and hips.  By his testimony, he has had pain and 
stiffness beginning in service and continuing to the present.  
He has described recent evaluation and treatment by VA.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.  The 
following development is indicated:

1.  The RO should obtain any records of 
in- or outpatient treatment from January 
2000 to date at the VA Medical Center in 
Gainesville, Florida.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and origin of his low back and 
hip disabilities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is to 
assume that the veteran incurred a fall 
in service, resulting in low back and hip 
pain.  Based on the nature of the current 
disabilities, and review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that a current disability is 
the result of the fall in service.  The 
rationale for the opinion should be 
included in the examination report.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





